DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to each of independent claims 1 and 10 and their respective dependent claims, the prior art does not reasonably teach or suggest --in the context of the claims-- the newly added claim feature, “wherein the flared pillar sections below the top surface of the filler layer have a germanium concentration gradient”.
With regard to independent claims 16 and its dependent claims, the prior art does not reasonably teach or suggest --in the context of the claims—the newly added claim feature, “wherein the one or more fin cores and the one or more pillar cores have essentially the same width”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0147811 (“Kavalieros”) is cited for teaching a Ge gradient in the upper portion a SiGe-on Si fin formed by thermal oxidation of the entire fin (Figs. 3a, 3b, 5a and the associated text in the specification).
US 2011/0108920 (“Basker”) is cited for teaching a CMOS including an n-type finFET with a Si fin and a p-type finFET with a SiGe fin, wherein each of the Si and SiGe fins have the same width (¶ 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814